Citation Nr: 9901560	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  95-24 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, secondary to the service-connected left knee 
disorder.

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. J. M.



ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
February 1990.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied a compensable rating for the 
service-connected left knee disability and denied a claim for 
service connection for a right knee disability secondary to 
the service-connected left knee disability.  In rating 
decision dated in July 1995, the RO granted a 10 percent 
rating for the service-connected left knee disability, 
effective from May 16, 1994, the date the veteran submitted 
the claim for an increased rating.  In addition, the RO 
continued to deny the claim for service connection for a 
right knee disability secondary to the left knee disability.

At a Travel Board hearing, before the undersigning Board 
Member, as well as in statements received in July 1995 (VA 
Form 9) and June 1996 (VA Form 21-4138), the veteran raised 
the claim of entitlement to service connection for a right 
knee disability on a direct basis as incurred in service.  
The Board notes that the RO had previously denied a claim for 
service connection for a right knee disability on a direct 
basis in a rating decision of October 1990, which the veteran 
did not appeal.  The record does not reflect that the RO has 
adjudicated the raised claim of whether new and material 
evidence has been received in order to reopen the claim for 
service connection for a right knee disability on a direct 
basis.  As such, that issue is not for appellate 
consideration at this time.  It is referred to the RO for 
appropriate action.


During the appeal, the veteran also raised the additional 
issue of entitlement to service connection for ulcers.  It 
does not appear from the evidence currently before the Board 
that the RO has adjudicated that issue.  Therefore, the Board 
does not have jurisdiction of that issue and it is referred 
to the RO for the appropriate action.


REMAND

The veteran testified at the Travel Board hearing that he 
currently receives Social Security Administration (SSA) 
benefits for several disorders, to include disabilities of 
both knees.  He stated that he was awarded SSA benefits in 
1994, retroactive to 1993.  The evidence of record contains 
the SSA decision, dated in August 1994, which determined that 
the veteran had been under a disability as defined in the 
Social Security Act, since February 27, 1990.  It is noted in 
that decision that the veteran had severe knee impairment.  
However, the evidence in the veterans claims file does not 
include copies of the medical evidence on which the SSA 
decision was based.  The list of exhibits attached to the SSA 
decision includes many medical records which may be pertinent 
to the issue of an increased rating for the left knee 
disability, as well as in regard to the issue of entitlement 
to secondary service connection for the right knee 
disability.

The veteran also testified at the Travel Board hearing that 
he had received treatment for his knee disorders at the VA 
Medical Center in Battle Creek since 1990.  Although the 
veterans claims file contains numerous VA examination 
reports and a consultation report dated in March 1997, it 
does not appear that the clinical treatment records from the 
VA Medical Center in Battle Creek have been associated with 
the veterans claims file.  These records are pertinent to 
the veterans claims.

In addition, the veteran testified that he had received 
treatment for his knees from Suzanne Sorkin, M. D., at the 
St. Lawrence Hospital, from 1991 to 1996.  The evidence of 
record includes medical records from Dr. Sorkin and the St. 
Lawrence Hospital for the period from March 1994 to July 
1995.  Accordingly, it appears that there are additional 
private treatment records which are pertinent to the 
veterans claims.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the SSA and 
request copies of all of the veterans 
records pertaining to claim(s) for 
disability benefits, and all supporting 
evidence, to include pursuant to a SSA 
disability benefits determination dated 
August 2, 1994.

2.  The RO should contact the VA Medical 
Center in Battle Creek and request copies 
of all of the veterans medical records.

3.  The RO should take appropriate steps 
to try to obtain copies of all of the 
veterans treatment records from Dr. 
Sorkin and the St. Lawrence Hospital 
since 1991, dated prior to March 1994, 
and subsequent to July 1995.

4.  After the above development has been 
completed, to the extent possible, the RO 
should determine if any further VA 
orthopedic examination of the veterans 
knees is necessary to determine the 
current level of disability as well as 
whether any right knee disability is 
aggravated by service-connected left knee 
disability.  If any additional VA 
examinations are performed, the examiner 
must be provided with the veterans 
claims file to be reviewed prior to 
examining the veteran.  The examiner 
should specifically note on the 
examination report whether the claims 
file was reviewed.  All necessary tests 
and studies should be performed.  The 
examiner should measure the range of 
motion of the veterans knees and note in 
the examination report the specific 
degrees of range of motion, even if the 
examiner finds that the range of motion 
is normal.  The examiner should also 
be requested to note whether there are 
any complaints or signs of pain by the 
veteran when undertaking the various 
motions.  The examiner should be 
requested to render an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
with extended use.  It should be noted 
whether the clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
veteran.  In addition, the examiner 
should be requested to identify the 
limitation of activity imposed by the 
right and left knee disabilities, viewed 
in relation to the medical history, 
considered from the point of view of the 
veteran working or seeking work, with a 
full description of the effects of 
disability upon his ordinary activity.  
The examiner should indicate whether any 
affected joints exhibit weakened 
movement, excess, fatigability, or 
incoordination.  To the extent possible, 
additional loss due to the above set 
forth facts should be described in terms 
of additional loss of range of motion.  
The examiner should provide the basis for 
his opinion as to whether any right knee 
disability is worsened or aggravated by 
the service-connected left knee 
disability.

5.  Once the above development has been 
completed, to the extent possible, the RO 
should again review the record and 
readjudicate the issue on appeal, with 
consideration of Allen v. Brown, 7 
Vet.App. 439, 448 (1995), as appropriate.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC), and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  However, if he has additional 
information or records concerning the treatment of his knees, 
he should submit that information to the RO as soon as 
possible to help expedite his claims.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals
		(Continued on next page)
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
